Per Curiam.
Original proceeding wherein the defendant in a criminal cause petitions the appellate court for a writ directing the District Court of Sweet Grass County to either sustain defendant’s demurrer to the information accusing him of having committed manslaughter or show cause why said trial court should not sustain such demurrer. The court deems the petition to be without merit and on the authority of State v. Gondeiro, 82 Mont. 530, 268 Pac. 507; State v. Souhrada, 122 Mont. 377, 204 Pac. (2d) 792 and State v. Bosch, 125 Mont. 566, 242 Pac. (2d) 477, the writ is denied and the proceeding dismissed.